Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 7/5/22.  Claim 1 has been amended. Claims 1-4 and 6-20 are pending.
2.	Applicants' arguments filed 7/5/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
	Claim 1 contains a typographical error “the a series” in line 10. Appropriate correction is required.

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Amended claim 1 recites the limitations “a data segment identifier and is a substitute for the data segment”, and “the data segment token is free of the a series of repeated, identical characters or a series of repeated, identical character strings from the data segment”. Neither of the limitations is clear defined in the Applicant’s specification. 

Claim Rejections - 35 USC § 112
5	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Amended claim 1 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure (such as paragraph [0028] of the instant specification) does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art that it pertains the limitations “a data segment identifier and is a substitute for the data segment”, and “the data segment token is free of the a series of repeated, identical characters or a series of repeated, identical character strings from the data segment”. The new limitations “a data segment identifier and is a substitute for the data segment”, and “the data segment token is free of the a series of repeated, identical characters or a series of repeated, identical character strings from the data segment” in the amended claim 1 is considered to be new matter. 
Dependent claims are rejected for inheriting the deficiencies of the base claims.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

		Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recite the limitation “the data segment token is free of the a series of repeated, identical characters or a series of repeated, identical character strings from the data segment.” It is unclear how the data segment token is free of the a series of repeated, identical characters or a series of repeated, identical character strings from the data segment since there is clear definition of the limitation.
Therefore, claim 1 is indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

Double Patenting
7.	Claims 1-4 and 6-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Flynn et al (US 10,558,371 B2, hereinafter “Flynn”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. It is noted that the claims in the instant applicant’s application 16/752458 do not specify identical characters or a series of repeated, identical character strings. Cousins et al (US 20100205231 A1, hereinafter, “Cousins”) teaches this limitation in [0111], [0135], [0142], [0173]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Cousins’s teaching would have allowed Flynn to provide a storage system for storing variable sized objects (Cousins [0037])
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-4, 6, 7 and 11-20 are rejected under 35 U.S.C. 103(a) as being obvious by Bangalore in view of Cousins, and further in view of Baber et al (U.S. 6279041 B1 hereinafter, “Baber”).
12.	With respect to claim 1,
Bangalore discloses an apparatus for managing data, the apparatus comprising:
a write request receiver module that receives a storage request from a requesting device, the storage request comprising a request to store a data segment in a storage device;
a token generation module that generates a data segment token from the data segment, the data segment token created in response to the storage request to store the data segment, the data segment token comprising a data segment identifier; and
a data segment token storage module that recognizes the data segment token as a data structure representing the data segment identified by the data segment identifier and stores the data segment token in the storage device (Bangalore [0042] – [0050] e.g. [0042] Turning to FIG. 3, shown is memory blocks 151-158 after the writing of fragment headers 180 and 190 and file fragments 181 and 191 in accordance with an embodiment of the present invention. Area 195 of block 152 may be free space or erased space in block 152. [0043] After the state of fragment header 170 is changed to indicate that the file is in a WIP state, then a "file write" command may be issued to the file manager software. The file write command may include writing all the file fragments of the file and all the corresponding fragment headers to nonvolatile memory 120. [0044] After fragment header 180 is allocated, the initial file fragment, i.e., file fragment 181, of the file to be written to nonvolatile memory 120 may be written to block 151. File fragment 181 may be associated with fragment header 180 and the status bits of fragment header 180 may be used to track status of the file fragment 181. Fragment header 180 may include the size of corresponding file fragment 181, the location or offset of file fragment 181 in block 151, the ID of the file to which file fragment 181 belongs to, and the instance number or position of file fragment 181 in the file relative to all other file fragments of the file. [0045] In some embodiments, the size of each file fragment may be variable. For example, the size of each file fragment may be approximately equal to or less than the size of a block of memory in which the file fragment is stored. In the example illustrated in FIG. 3, the file manager software determines how much free space, i.e., erased space, is available in block 151 after the writing of fragment header 170, file information 171, and fragment header 180. [0047] For example, at least one of the status bits of fragment header 190 may be changed from a logic one to a logic zero to denote that that header 190 is in a "Header Allocating" state [as
a write (e.g. write) request receiver module that receives a storage request from a requesting device, the storage request comprising a request to store a data segment (e.g. file fragment) in a storage device (e.g. nonvolatile memory 120);
a token generation module that generates a data segment token (e.g. fragment header) from the data segment, the data segment token created in response to the storage request to store the data segment, the data segment token comprising a data segment identifier (e.g. the instance number or position of file fragment 181); and
a data segment token storage module that recognizes the data segment token as a data structure representing the data segment identified by the data segment identifier (e.g. the instance number or position of file fragment 181) and stores the data segment token in the storage device (e.g. writing all the file fragments of the file and all the corresponding fragment headers to nonvolatile memory 120)]).
Although Bangalore substantially teaches the claimed invention, Bangalore does not explicitly indicate the data segment comprising a series of repeated, identical characters or a series of repeated, identical character strings, which indicate the data segment is empty;
the data segment token is free of the a series of repeated, identical characters or a series of repeated, identical character strings from the data segment.
Cousins teaches the limitations by stating the data segment comprising a series of repeated, identical characters or a series of repeated, identical character strings, which indicate the data segment is empty (Cousins [0111], [0135] – [0142], [0173] e.g. [0101] C. Writing to the Array [0102] Stripes 620 are the write unit used in the storage system 600.  In the preferred embodiment, nothing less than a stripe is written in system 600.  Each stripe 620 contains internal metadata which guarantees that the stripe is valid.  Preferably, the header for a stripe contains its stripe number, its size, generation number, successor and predecessor (see below) and a checksum or other way to verify that all writes took place to all disks within the stripe. [0103] The system may contain a non-volatile stripe buffer which is comfortably larger than the largest stripe.  FIG. 10 is a conceptual view of a stripe buffer 1000.  The stripe buffer 100 may be initialized with a stripe header 1010 before objects are written to it.  Objects 1020 (e.g., objects Q1-Q4) are appended to the stripe buffer until an append fails due to lack of size.  Then the stripe is committed back to the rank atomically and the unwritten object goes into the next stripe.  The unused space at the end of the stripe is recorded in the stripe space table. [0111] Objects may be written preceded by a header.  This header preferably includes the object's OID, generation (or version number) and stored length.  Objects may be stored in compressed form, but the header is typically not compressed.  Objects are typically stored padded to granule size (probably 16 bytes or so). [0112] D. Stripe Space Table [0113] The stripe space table contains an entry for each stripe in the system.  FIG. 11 is a conceptual view of an embodiment of a stripe space table 1100.  Stripes are kept in one of three states: empty 1110--no space in use at all, nearly empty 1120--some space in use, but less than <threshold> space in use, or not empty 1130--more than <threshold> space in use.  Space is once again tracked in granules.  Headers are not considered when considering space in use.  The threshold value between nearly empty 1120 and not empty 1130 may vary based upon heuristic parameters discussed below and changes during execution. [0135] Copy Forward Operation [0136] The files system provides a copy forward operation.  One key design feature of this system is that once data is written, it is never modified in place.  Instead a new object instance is created and stored in a new stripe.  As new instances are created, older instances can (but are not required to) become obsolete. [0140] FIG. 14 illustrates an exemplary method 1400 that the system may use to implement a copy forward procedure for a single stripe `s`.  In step 1402, the system fetches contents of the stripe.  This may involve using redundant information to recover the entire stripe (e.g., in the presence of a disk failure).  In step 1404, the system begins looping through the entire stripe selecting and moving each object until no more space is in use in the stripe.  Otherwise, the object is copied into a new stripe, as shown in step 1410.  In step 1412, the space in use in the stripe is reduced and the resulting space is recorded in the stripe space table.  The loop ends in step 1414 after the system checks all objects in the stripe.  [0141] One option that can be deployed during any copy forward operation is incremental compression.  [0142] For instance, one way would be to take the payload of an object (e.g., everything but the metadata header) and compress it using a standard algorithm.  Large objects will likely compress better than small ones, but some objects will be filled with 0's and compress very well no matter how the compression is performed. [0173] A second, minor limitation is that it is not possible to have a sparse file using this i-node strategy.  Instead, zero-filled regions will have to be inserted into the object.  (Compression will eliminate most lost space which results.) This is not really a problem since with traditional block-oriented file systems, sparse regions seldom completely match blocks.  Under UNIX, sparse regions are defined to read as 0's so when writing a small record into a large block in a previously void region of the file, UNIX simply fills the remainder of the block with 0s [as
a write (e.g. write) request receiver module that receives a storage request from a requesting device, the storage request comprising a request to store a data segment in a storage device, the data segment comprising a series of repeated, identical characters (e.g. zero-filled – 0’s) or a series of repeated, identical character strings, which indicate the data segment is empty;
the data segment token (e.g. object header) is free of the a series of repeated, identical characters or a series of repeated, identical character strings from the data segment (e.g. object header dose not contain zero-filled regions)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Cousins’ teaching would have allowed Bangalore to provide Self-healing--The ability to isolate failed disks and recover to the degree that little performance is lost and that additional disk failures can be endured under similar conditions (Cousins [0035]).
Although Bangalore and Cousins combination substantially teaches the claimed invention, they do not explicitly indicate 
a data segment identifier and is a substitute for the data segment.
Baber teaches the limitations by stating
a token generation module that generates a data segment token from the data segment, the data segment token created in response to the storage request to store the data segment, the data segment token comprising a data segment identifier and is a substitute for the data segment (Baber Abstract e.g. The segments are then placed in the message queue as a message for transport to a destination computer. Differencing is provided by replacing the segment with an associated identifier for segments which have previously been transported to provide a reduced volume of data for transmittal based on recognition and replacement of data segments which have previously been transmitted by the source device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Baber’ teaching would have allowed Bangalore and Cousins combination to provide Self-healing--The ability to isolate failed disks and recover to the degree that little performance is lost and that additional disk failures can be endured under similar conditions (Cousins [0035]).
13.	With respect to claim 2,
	Bangalore further discloses wherein the storage request comprises a token directive to store the data segment token, the storage request being free from data of the data segment (Bangalore [0042] – [0050] e.g. writing all the file fragments of the file and all the corresponding fragment headers to nonvolatile memory 120).
14.	With respect to claim 3,
	Bangalore further discloses wherein the data segment token storage module generates the data segment token prior to storing the token, wherein the data segment token storage module generates the data segment token from information in the token directive, the token directive being free from the data segment token (Bangalore [0042] – [0050] e.g. writing all the file fragments of the file and all the corresponding fragment headers to nonvolatile memory 120).
15.	With respect to claim 4,
	Bangalore further discloses wherein the token directive comprises the data segment token (Bangalore [0042] – [0050] e.g. writing all the file fragments of the file and all the corresponding fragment headers to nonvolatile memory 120) and the data segment token storage module recognizes that the data segment token represents the data segment.
16.	With respect to claim 6,
	Bangalore further discloses wherein the token generation module resides at the requesting device (Bangalore [0042] – [0050] e.g. writing all the file fragments of the file and all the corresponding fragment headers to nonvolatile memory 120).
17.	With respect to claim 7,
	Cousins further discloses a secure erase module that overwrites existing data with characters such that the existing data is non-recoverable, the existing data comprising data of a data segment previously stored on the storage device identified with the same data segment identifier as the data segment identified in the storage request (Cousins [0111], [0135] – [0142], [0173] e.g. Under UNIX, sparse regions are defined to read as 0's so when writing a small record into a large block in a previously void region of the file, UNIX simply fills the remainder of the block with 0s).
18.	With respect to claim 11,
	Cousins further discloses
a read request receiver module that receives a storage request to read the data segment;
a read data segment token module that reads the data segment token corresponding to the data segment requested by the storage request; and
a read request response module that transmits a response to the requesting device, the response generated using the data segment token corresponding to the requested data segment (Cousins [0138] e.g. [0138] The act of consolidation is called copy forward.  It operates as follows.  The system selects a candidate stripe (typically one with only a small amount of valid data), reads in the valid object(s) and stores it as if it were a fresh write with the exception that its generation does not change.  The object map is updated to point to the new location for the object).
19.	With respect to claim 12,
	Cousins further discloses wherein the read request response module further comprises a transmit data segment token module that transmits in the response a message to the requesting device, the message comprising at least the data segment identifier and the data segment length, the message being substantially free from data of the data segment (Cousins [0111], [0135] – [0142], [0173] e.g. Objects may be written preceded by a header).
20.	With respect to claim 13,
	Cousins further discloses a reconstitute data segment module that reconstitutes data of the data segment using the data segment token, and wherein the read request response module further comprises a transmit data segment module that transmits the reconstituted requested data segment (Cousins [0138] e.g. [0138] The act of consolidation is called copy forward.  It operates as follows.  The system selects a candidate stripe (typically one with only a small amount of valid data), reads in the valid object(s) and stores it as if it were a fresh write with the exception that its generation does not change.  The object map is updated to point to the new location for the object).
21.	With respect to claim 14,
	Cousins further discloses wherein the series of repeated, identical characters or character strings indicate that the data segment is empty (Cousins [0111], [0135] – [0142], [0173] e.g. zero-filled).
22.	With respect to claim 15,
	Cousins further discloses wherein the storage request further comprises a request to reserve storage space on the storage device, the requested reserved storage space comprising an amount of storage space substantially similar to the data segment length, and further comprising a storage space reservation module that reserves an amount of storage space on the storage device consistent with the request to reserve storage space (Cousins [0134] e.g. [0134] FIG. 13 is a flow chart illustrating the methodology 1300 of a standard write operation in the file system.  In step 1302, the system may compress the object to be written using a conventional compression algorithm.  In step 1304, the system determines whether there is sufficient room in the current stripe to fit the new object.  If sufficient room is not available, the system removes the stripe from the stripe buffer and assigns the stripe to the appropriate pool (e.g., not empty), in step 1306.  Next the system allocates and initializes a new stripe, in step 1308.  In step 1310, the system inserts a new object into the stripe).
23.	With respect to claim 16,
	Cousins further discloses wherein the data segment token comprises an entry in an index, the index corresponding to information and data stored on the storage device (Cousins [0128] e.g. [0128] In one embodiment, the object map can be viewed as a classic multilist or list of lists.  The first list is indexed by OID.  For each OID, a second list is provided which is indexed by generation).
24.	With respect to claim 17,
	Cousins further discloses wherein the data segment token comprises an object stored on the storage device (Cousins [0111], [0135] – [0142], [0173] e.g. Objects may be written preceded by a header).
25.	With respect to claim 18,
	Cousins further discloses wherein the data segment token comprises metadata stored on the storage device (Cousins [0111], [0135] – [0142], [0173] e.g. metadata header).
26.	With respect to claim 19,6	Bangalore further discloses wherein the data segment token further comprises a data segment location indicator (Bangalore [0042] – [0050] e.g. Fragment header 180 may include the size of corresponding file fragment 181, the location or offset of file fragment 181 in block 151, the ID of the file to which file fragment 181 belongs to, and the instance number or position of file fragment 181 in the file relative to all other file fragments of the file).

27.	Claims 8-10 are rejected under 35 U.S.C. 103(a) as being obvious by Bangalore in view of Cousins and Baber, and further in view of Moore et al (U.S. 20060047920 A1 hereinafter, “Moore”).
28.	With respect to claim 8,
Although Bangalore, Cousins and Baber combination substantially teaches the claimed invention, Cousins does not explicitly indicate wherein the secure erase module further comprises an erase confirmation module that transmits a message indicating that the existing data has been overwritten, the erase confirmation message transmitted in response to the secure erase module overwriting the existing data.
Moore teaches the limitations by stating wherein the secure erase module further comprises an erase confirmation module that transmits a message indicating that the existing data has been overwritten, the erase confirmation message transmitted in response to the secure erase module overwriting the existing data (Moore [0029], [0045] e.g. [0029] Another example of a user operation is deleting a file previously written to a card.  A FAT-based operating system does not typically erase file data or the file name from a card when a user deletes.  Instead, the character 0xE5 is written to the first byte of the file listing, and the clusters for the file are unallocated by writing 0x00 to their locations in the FAT tables.  Any host that reads "E5" as the first character in a file listing will know to skip this file as it has been deleted.  This also gives the opportunity to recover the file by rewriting the correct character into the file and reallocating the original clusters. [0045] If the page is written for the first time, no remap pointer will be needed, as the physical and logical address will be the same.  When the host 5 attempts to modify the data, the controller 20 will write the new data to a new location and store the physical address of this location into the sideband of the old location).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Moore’s teaching would have allowed Bangalore, Cousins and Baber combination to allow an OTP or FTP memory card to be used in an existing camera relatively seamlessly to the end user (Moore [0002]).
29.	With respect to claim 9,
	Moore further discloses wherein the secure erase module overwrites the existing data during a storage space recovery operation (Moore [0029], [0045] e.g. [0029] Another example of a user operation is deleting a file previously written to a card.  A FAT-based operating system does not typically erase file data or the file name from a card when a user deletes.  Instead, the character 0xE5 is written to the first byte of the file listing, and the clusters for the file are unallocated by writing 0x00 to their locations in the FAT tables.  Any host that reads "E5" as the first character in a file listing will know to skip this file as it has been deleted.  This also gives the opportunity to recover the file by rewriting the correct character into the file and reallocating the original clusters).
30.	With respect to claim 10,
	Moore further discloses wherein the storage request further comprises a request to overwrite the existing data and wherein the secure erase module overwrites the existing data in response to the request to overwrite the existing data (Moore [0029], [0045] e.g. [0029] Another example of a user operation is deleting a file previously written to a card.  A FAT-based operating system does not typically erase file data or the file name from a card when a user deletes.  Instead, the character 0xE5 is written to the first byte of the file listing, and the clusters for the file are unallocated by writing 0x00 to their locations in the FAT tables.  Any host that reads "E5" as the first character in a file listing will know to skip this file as it has been deleted.  This also gives the opportunity to recover the file by rewriting the correct character into the file and reallocating the original clusters. [0045] If the page is written for the first time, no remap pointer will be needed, as the physical and logical address will be the same.  When the host 5 attempts to modify the data, the controller 20 will write the new data to a new location and store the physical address of this location into the sideband of the old location).

Response to Arguments
31.	On pages 7-14, Applicant alleges Bangalore fails to teach “a data segment token storage module that recognizes the data segment token as a data structure representing the data segment identified by the data segment identifier.”
	Examiner disagrees because:
As disclosed in Bangalore [0042] – [0050], a file fragment header [as token] includes the instance number [as identifier] of the file fragment. The instant number is clearly an identifier of the file fragment that represents the file fragment.
The disclosure reasonably describes the argued limitation of " a data segment token storage module that recognizes the data segment token as a data structure representing the data segment identified by the data segment identifier."
Further, there is no clear definition of “a "token" is a substitute for data” in the instant applicant’s specification or a standard definition from an official organization, such as IEEE.

32.	On pages 14-16, Applicant alleges Bangalore and Cousins combination fails to teach all elements of claims 2-4, 6-7 and 11-20, and Moore fails to teach all elements of 8-10.
	Examiner disagrees because:
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


33.	Applicant’s remarks and arguments directed to the newly added limitations have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 19, 2022